539 Pa. 272 (1994)
652 A.2d 294
COMMONWEALTH of Pennsylvania, Appellant,
v.
Paul R. SCHAEFFER, Jr., Appellee.
Supreme Court of Pennsylvania.
Argued January 25, 1994.
Decided December 30, 1994.
Paul M. Yatron, Robert A. Graci, Harrisburg, for Atty. General's Office.
Brett O. Feese, Williamsport, Marianne E. Cox, Philadelphia, Robert E. Colville, Robert L. Eberhardt, Pittsburgh, for Com.
Gaele McLaughlin Barthold, Philadelphia, for amicus curiae, Philadelphia Dist. Attorney's Office.
David M. McGlaughlin, Philadelphia, for amicus curiae, Pa. Ass'n. of Crim. Defense Lawyers.
Dennis C. McAndrews, Media, for amicus curiae, Pa. Dist. Attorney's Ass'n.
Peter T. Campana, Marc F. Lovecchio, Williamsport, for P.R. Schaeffer.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.


*273 ORDER

PER CURIAM.
The Court being equally divided, the order of the Superior Court is affirmed.
MONTEMURO, J., did not participate in the decision of these cases.
NIX, C.J., and PAPADAKOS and CASTILLE, JJ., dissent and would reverse the Order of the Superior Court.